BYRD, J.
The appellee makes a motion to dismiss tbe ’appeal, on tbe ground that “ the clerk does not certify the time when the appeal was taken, nor the fact that any appeal was’taken.” Under section 3016 and 3022 of the Code, this ground is well taken ; but, as this cause was submitted on the merits, during the division to. which it belonged,and the submission has since been set aside, upon a showing made by the appellee, in the absence of appellant’s counsel, we think it proper to continue the motion, and award a certiorari to the clerk of the circuit court of Perry county, to send up a certificate in conformity to law, if he can properly do so. We make this order, as it appears from the trans-* eript that such a certificate can be made. The certificates to transcripts are often imperfect, and sometimes totally defective, although, by a reference to the Code, it is quite easy to make a perfect one.
All the other motions made by the appellee are overruled.
Let an order be entered, continuing the motion to dismiss the appeal on the ground above stated, and that a certiorari issue to the clerk of the court below for a certificate in conformity to law, if one can be properly made.